36DETAILED ACTION
Acknowledgements

The Applicant’s amendment filed on February 25, 2021 is hereby acknowledged. Claims 1-3, 6-10, 12-13, 15- 20, 26-28, 30-33 and 36-37 remain pending and have been examined.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
The Applicant states that the prior art fails to disclose the amended feature of “determining whether a compatible version of the application exists for the type of each of the one or more smart utility meters based at least in part on accessing the application index, wherein the application index includes a listing of multiple applications organized by at least an application feature, .... 
The Examiner responds that these  features are disclosed by French et al. Examiner states that a broadest reasonable interpretation of the claim term “application index” would include a database listing applications; at paragraph 55 French states “ In a third method, the target device's serial number or model number may  be determined and used as an index into an  the application index includes a listing of multiple applications organized by at least an application feature,” because it is limited by a specific model or serial number which is considered to be a “application feature”  Examiner further notes that the contents of a database is merely data and does not define the claim over the prior art record.  See art (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Ngai, 70 USPQ2d (Fed. Cir. 2004);  In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)), see MPEP § 2111.05).  See following rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims  1-3, 6-7, 26-28 and 30-33 and 36-37 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “accessing at least one of a device compatibility index or an application index” and subsequently “determining whether a compatible version of the application exists for 
Claims 2-3, 6-7, 26-28 and 30-33 and 36-37 are dependent upon claim 1 and are rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6,  26-28, 30, 32-33 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Patent Application Publication 2012/0198099) in view of Kawasaki  (U.S. Patent Application Publication 2006/0248162)  in view of Khanke et al. (US Patent Application Publication 2012/0290975) and further in view of French et al. (US Patent Application Publication 2002/0073186).

As per claims 1 
	Kwon et al. (‘099) discloses an application store system comprising:
	one or more processors;(Figure 1, paragraph 33)
	memory storing instructions (paragraph 37) executable by the one or more processors to perform operations comprising:
and the request including an identifier for each of the one or more smart  peripheral device; (Paragraph 75,76 [provides hardware and OS information])
determining, based at least in part on the identifier for each of the one or more smart peripheral device, a type of each of the one or more smart peripheral device; (Figure 4, paragraphs 70,71 [classifies programs that are executable based on hardware identifier of peripheral device ])
causing, by the application store system, transmission of the application or a credential to activate the application to the one or more smart peripheral device.  (paragraph 100-101 [application is provided,  Examiner notes that this is not a positively recited claim limitation ])

		Kwon et al. (‘099), fails to disclose however, Kawasaki discloses serving an interface to a computing device separate from the application store system, the interface displaying multiple applications that are available for the computing device(Abstract, Figure 1, 5, paragraph 15, 41, 43, claim 1 ).
		Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kwon et al. (‘099) to  incorporate the teachings of by Kawasaki  in order to keep the firmware on a device up to date so that the latest firmware from the manufacturer is always available to the user. (Kawasaki; paragraph 15)

Kwon et al. in view of Kawasaki fails to disclose however, Khanke et al.  discloses receiving, at the application store system, a request from the computing device to install or 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kwon et al. in view of Kawasaki to  incorporate the teachings of by Khanke et al. (‘975) in order to update or install software on a smart utility meter from an application server so that the smart meter is maintained at the current level of software, thusly allowing the smart meter to function efficiently and free from software bugs. (Khanke; paragraph 25)

Kwon et al. in view of Kawasaki  and further in view of Khanke, fails to disclose however, French discloses accessing at least one of a device compatibility index or an application index; (Abstract, paragraph 52) 
determining whether a compatible version of the application exists for the type of each of the one or more smart utility meters based at least in part on accessing the application index;  (paragraph 52-54, claim 1) wherein the application index includes a listing of multiple applications organized by at least an application feature. (paragraph 54-55)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kwon et al. in view of Kawasaki  and further in view of Khanke  to  incorporate the teachings of by French  in order to generate a 

As per claim 2, 
Kwon et al. in view of Kawasaki  in view of Khanke et al. and further in view of French et al. discloses the application store system of claim 1,
wherein the one or more smart utility meters include a predefined subset of a plurality of smart utility meters.(Kwon; Figure 6, column 601, Figure 7A,)

As per claim 3, 
Kwon et al. in view of Kawasaki  in view of Khanke et al. and further in view of French et al.  discloses the application store system of claim 1,
wherein the application store system is administered by a first entity, (Kwon; Figure 2) and wherein the computing device is administered by a second entity different than the first entity and comprises a personal computer, a mobile device, or a utility meter reading device. (Kwon; Figure 8)

As per claim 6,
Kwon et al. in view of Kawasaki  in view of Khanke et al. and further in view of French et al. discloses the application store system of claim 1,
wherein the causing transmission of the application or the credential to the one or more smart utility meters comprises at least one of: sending a message including the application or credential, by the application store system, to the one or more smart utility meters via a utility 

As per claims 26,
Kwon et al. in view of Kawasaki  in view of Khanke et al. and further in view of French et al.  discloses the application store system of claim 1,
wherein the interface includes a delivery method control comprising multiple methods of delivery of the application or the credential to activate the application. (Khanke;  Figure 2).

As per claim 27,
Kwon et al. in view of Kawasaki  in view of Khanke et al. and further in view of French et al.  discloses the application store system of claim 26,
wherein a method of delivery of the multiple methods of delivery includes the application or the credential to activate the application being transmitted directly to the one or more smart utility meters. (Khanke; paragraph 24). 

As per claim 28,
Kwon et al. in view of Kawasaki  in view of Khanke et al. and further in view of French et al.  discloses the application store system of claim 26,
wherein a method of delivery of the multiple methods of delivery includes the application or the credential to activate the application being transmitted to a utility supplier for subsequent distribution to the one or more smart utility meters.   (Khanke; paragraph 24). 

As per claim 30,
Kwon et al. in view of Kawasaki  in view of Khanke et al. and further in view of French et al.  discloses the application store system of claim 1, further comprising, in response to receiving the request to install or activate the application: determining at least one of a number of the one or more smart utility meters that the application is compatible with or a type of each of the one or more smart utility meters that the application is compatible with; and displaying at least one of the number of the one or more smart utility meters on the interface or the type of each of the one or more smart utility meters on the interface.  (French; paragraph 52-54, claim 1).

As per claim 32,
Kwon et al. in view of Kawasaki  in view of Khanke et al. and further in view of French et al.  discloses the application store system of claim 1,
further comprising sending the application or the credential to activate the application to the computing device for subsequent distribution to the one or more smart utility meters.  (Khanke;  Figure 2;  paragraph 24).

As per claim 33,
Kwon et al. in view of Kawasaki  in view of Khanke et al. and further in view of French et al.  discloses the application store system of claim 1,
wherein accessing at least one of the device compatibility index or the application index comprises accessing the device compatibility index.  (French et al; paragraph 55 [inventory database is construed as application index])

As per claim 36,
Kwon et al. in view of Kawasaki  in view of Khanke et al. and further in view of French et al.  discloses the application store system of claim 1,
wherein the application index further includes metadata associated with each of the multiple applications.   (French et al; paragraph 55)

As per claim 37,
Kwon et al. in view of Kawasaki  in view of Khanke et al. and further in view of French et al.  discloses the application store system of claim 34,
wherein the metadata indicates at least one of an application category, an application version, an application compatibility, an application keyword, an application brief description, or an application feature specification. Serial No.: 13/907,625 Atty Docket No.: 1017-0069USlc hayes The Business of IP®Atty/Agent: Thomas W Clearywww.leehayes.com o 509.324.9256 (French et al; paragraph 55)

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kwon et al. (US Patent Application Publication 2012/0198099) in view of Kawasaki  (U.S. Patent Application Publication 2006/0248162)  in view of Khanke et al. (US Patent Application Publication 2012/0290975) and further in view of French et al. (US Patent Application Publication 2002/0073186) and further in view of Feldman et al. (US Patent Application Publication 2012/0095878).

As per claim 7,
Kwon et al. in view of Kawasaki  in view of Khanke et al. and further in view of French et al.  discloses the application store system of claim 1,
 .
Claims  8-10, 12-13, 15-16, 18-20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Patent Application Publication 2012/0198099)   in view of Khanke et al. (US Patent Application Publication 2012/0290975) and further in view of French et al. (US Patent Application Publication 2002/0073186)

As per claim 8 
	Kwon et al.  discloses 	 method implemented by a first computing resource, the method comprising:the request including an identifier for each of the one or more smart sensors; (Paragraph 75,76 [provides hardware and OS information])determining, based at least in part on the identifier for each of the one or more smart sensors, a type of each of the one or more smart sensors; (Figure 4, paragraphs 70,71 [classifies programs that are executable based on hardware identifier of peripheral device ])        configuring the application or a credential to activate the application for the one or more smart sensors based at least in part on the request; and   causing transmission of the application or the credential to activate the application to the one or more smart sensors.  (paragraph 100-101 [application is provided,  Examiner notes that this is not a positively recited claim limitation ])

	Kwon et al. in view of Kawasaki fails to disclose however, Khanke et al.  discloses receiving a request from a second computing resource to install or activate an application on one or more smart sensors, the application including instructions to access utility consumption data collected by the one or more smart sensors (Abstract, Figure 3,5  paragraph 17-18, 28, Claim 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kwon et al. in view of Kawasaki to  incorporate the teachings of by Khanke et al. (‘975) in order to  provide a program product which  obtains feature license data about the first utility meter and the second utility meter; selects a feature license to transfer from the first utility meter to the second utility meter; disables the selected feature license on the first utility meter; and enables the selected feature license on the second utility meter. (Khanke; paragraph 6)

Kwon et al.  in view of Khanke, fails to disclose however, French discloses accessing at least one of a device compatibility index or an application index; (Abstract, paragraph 52) 
,  (paragraph 52-54, claim 1)   wherein the application index includes a listing of multiple applications organized by at least an application feature; (paragraph 54-55)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kwon et al.  in view of Khanke  to  incorporate the teachings of by French  in order to generate a list of operating systems that are available to a target device and are preferred by the network to which the device is connected. (French; paragraph 10).

As per claim 9, 
Kwon et al.  in view of Khanke et al. and further in view of French et al. discloses the method of claim 8,
wherein the one or more smart sensors include one or more utility meters. (Kwon; Figure 6, column 601, Figure 7A,)


As per claim 10, 
Kwon et al. in view of Khanke et al. and further in view of French et al. discloses the method of claim 8,
wherein the one or more smart sensors include a predefined subset of a plurality of smart sensors.  (Kwon; Figure 6, column 601, Figure 7A,)

As per claim 12, 


As per claim 13, 
Kwon et al.  in view of Khanke et al. and further in view of French et al. discloses the method of claim 8,wherein the second computing resource comprises a personal computer, a mobile device, or a utility meter reading device.  (Kwon; Figure 7A, [application column])
As per claim 15, 
Kwon et al.  in view of Khanke et al. and further in view of French et al. discloses the method of claim 8,wherein the causing transmission of the application or the credential to the one or more smart sensors comprises transmitting the application or the credential to at least one of:   the one or more smart sensors; or the second computing resource for distribution to the one or more smart sensors. (French; paragraph 52-54, claim 1)

As per claim 16, 
Kwon et al.  in view of Khanke et al. and further in view of French et al. discloses the method of claim 15,


As per claim 18,
 Kwon et al.  in view of Khanke et al. and further in view of French et al. discloses the method of claim 8,
wherein the first computing resource is administered by a first entity and the second computing resource is administered by a second entity that is different than the first entity. (Kwon; Figure 8) 


As per claim 19,
 Kwon et al.  in view of Khanke et al. and further in view of French et al. discloses the method of claim 8,
further comprising serving, by the first computing resource, an interface displaying multiple applications that are available for download by the second computing resource.  (Kwon; Figure 6 )  

As per claim 20,
Kwon et al. in view of Khanke et al. and further in view of French et al.  discloses the  method of claim 8,
wherein the application comprises an operating system, an update to an operating system, a software program, an update of a software program, an add-on to a software program, a patch, a plugin, a driver, a firmware image, or a firmware update. (French; paragraph 52-54, claim 1)

As per claim 31,
Kwon et al.  in view of Khanke et al. and further in view of French et al.  discloses the method of claim 8, wherein the application is configured to access the utility consumption data collected by the one or more smart sensors via an application program interface (API) executed on the one or more smart sensors.   (Khanke; Abstract, Figure 3,5  paragraph 17-18, 28, Claim 1). 

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kwon et al. (US Patent Application Publication 2012/0198099) in view of Khanke et al. (US Patent Application Publication 2012/0290975) and further in view of French et al. (US Patent Application Publication 2002/0073186) and further in view of Feldman et al. (US Patent Application Publication 2012/0095878).

As per claim 17,
Kwon et al.  in view of Khanke et al. and further in view of French et al. discloses the method of claim 8,
Kwon et al.  in view of Khanke et al. and further in view of French et al.fails to disclose, however Feldman et al. (‘878) discloses wherein prior to the causing transmission of the application or the credential, the method further comprises at least one of: preparing the application or credential for transmission to the one or more smart sensors by segmenting the application or credential into multiple segments, compressing the application or credential, and/or encrypting the application or credential; or presenting a price for installation or activation of the application on the one or more smart sensors, and receiving payment or agreement to pay 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/J.M.W/Examiner, Art Unit 3685                                                                                                                                                                                                 


/STEVEN S KIM/                Primary Examiner, Art Unit 3685